TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00129-CV



                            Divina De Guzman Roche Fox, Appellant

                                                   v.

                                       Kenneth Fox, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
        NO. D-1-FM-13-005135, HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Divina De Guzman Roche Fox filed a notice of appeal on February 24,

2015. On June 5, 2015, the Clerk of this Court sent a letter notifying appellant that the clerk’s record

was overdue and requesting that she make payment arrangements for the clerk’s record and submit

a status report regarding this appeal. The overdue-record notice also informed appellant that failure

to make payment arrangements or respond to the Court’s notice by June 15, 2015, could subject this

appeal to dismissal for want of prosecution.

                To date, appellant has not responded to the notice, the clerk’s record in this cause

has not been filed, and the district clerk has not received any payment. Accordingly, we dismiss this

appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                           __________________________________________

                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: July 9, 2015




                                              2